Knowlton, J.
The only exception relied on by the defendants in these cases is that relating to the claim for damage to the machinery used in generating electricity and to the building from a disruption of the machinery. This machinery was in a part of the building remote from the fire, and none of it was burned. In his charge to the jury the judge stated the theory of the plaintiff as follows: “ The plaintiff says the position of the lightning arresters in the vicinity of the fire was *574such that by reason of the fire in the tower a connection was made between them called a short circuit; that the short circuit resulted in keeping back or in bringing into the dynamo below an increase of electric current that made it more difficult for this armature to revolve than before, and caused a higher power to be exerted upon it, or at least caused greater resistance to the machinery; that this resistance was transmitted to the pulley by which this armature was run, through the belt; that that shock destroyed that pulley ; that by the destruction of that pulley the main shaft was disturbed and the succeeding pulleys up to the jack-pulley were ruptured; that by reason of pieces flying from the jack-pulley, or from some other cause, the fly-wheel of the engine was destroyed, the governor broken, and everything crushed; — in a word, that the short circuit in the tower by reason of the fire caused an extra strain upon the belt through the action of electricity, and that caused the damage.” The plaintiff contended that the short circuit was produced by the fire, either by means of heat on the horns of the lightning arresters, or by a flame acting as a conductor between the two horns, or in some other way. The jury found that the plaintiff’s theory of the cause of the damage was correct, and the question is whether the judge was right in ruling that an injury to the machinery caused in this way was a “ loss or damage by fire,” within the meaning of the policy.
The subject matter of the insurance was the building, machinery, dynamos, and other electrical fixtures, besides tools, furniture, and supplies used in the business of furnishing electricity for electric lighting. The defendants, when they made their contracts, understood that the building contained a large quantity of electrical machinery, and that electricity would be transmitted from the dynamos, and would be a powerful force in and about the building. They must be presumed to have contemplated such effects as fire might naturally produce in connection with machinery used in generating and transmitting strong currents of electricity.
The subject involves a consideration of the causes to which an effect should be ascribed when several conditions, agencies, or authors contribute to produce an effect. The defendants contend that the application of the principle which is expressed *575by the maxim, In jure non remota causa sed proxima spectatur, relieves them from liability in these cases. It has often been necessary to determine, in trials in court, what is to be deemed the responsible cause which furnishes a foundation for a claim when several agencies and conditions have a share in causing damage, and the best rule that can be formulated is often difficult of application. When it is said that the cause to be sought is the direct and proximate cause, it is not meant that the cause or agency which is nearest in time or place to the result is necesarily to be chosen. Freeman v. Mercantile Accident Association, 156 Mass. 351. The active efficient cause that sets in motion a train of events which brings about a result without the intervention of any force started and working actively from a new and independent source is the direct and proximate cause referred to in the cases. McDonald v. Snelling, 14 Allen, 290. Perley v. Eastern Railroad, 98 Mass. 414, 419. Gibney v. State, 137 N. Y. 529. In Milwaukee & St. Paul Railway v. Kellogg, 94 U. S. 469, 474, Mr. Justice Strong, who also wrote the opinions in Insurance Co. v. Transportation Co. 12 Wall. 194, and in Western Massachusetts Ins. Co. v. Transportation Co. 12 Wall. 201, which are much relied on by the defendants, used the following language in the opinion of the court: “ The primary-cause may be the proximate cause of a disaster, though it may operate through successive instruments, as an article at the end of a chain may be moved by a force applied to the other end, that force being the proximate cause of the movement, or as in the oft cited case of the squib thrown in the market-place. 2 Bl. Rep. 892. The question always is, Was there an unbroken connection between the wrongful act and the injury, a continuous operation ? Did the facts constitute a continuous succession of events, so linked together as to make a natural whole, or was there some new and independent cause intervening between the wrong and the injury ? ”
If this were an action against one who negligently set the fire in the tower, and thus caused the injury to the machinery, it is clear, on the theory of the plaintiff that the negligent act of setting the fire would be deemed the active efficient cause of the disruption of the machinery and the consequent injury to the building. It remains to inquire whether there is a different rule in an action on a policy of fire insurance.
*576Under our statute creating a liability for damages received from defects in highways, it is held that the general rule is so far modified that there can be no recovery unless the defect is the sole cause of the accident; but this doctrine rests on the construction of the statute. Tisdale v. Norton, 8 Met. 388. Marble v. Worcester, 4 Gray, 395. Jenks v. Wilbraham, 11 Gray, 142. McDonald v. Snelling, 14 Allen, 290. Babson v. Rockport, 101 Mass. 93.
In suits brought on policies of fire insurance, it is held that the intention of the defendants must have been to insure against losses where the cause insured against was a means or agency in causing the loss, even though it was entirely due .to some other active, efficient cause which made use of it, or set it in motion, if the original efficient cause was not itself made a subject of separate insurance in the contract between the parties. For instance, where the negligent act of the insured, or of anybody else, causes a fire, and so causes damage, although the negligent act is the direct,, proximate cause of the damage, through the fire, which was the passive agency, the insurer is held liable for a loss caused by the fire. Johnson v. Berkshire Ins. Co. 4 Allen, 388. Walker v. Maitland, 5 B. & Ald. 171. Waters v. Merchants’ Louisville Ins. Co. 11 Pet. 213. Peters v. Warren Ins. Co. 14 Pet. 99. General Ins. Co. v. Sherwood, 14 How. 351. Insurance Co. v. Tweed, 7 Wall. 44. This is the only particular in which the rule in regard to remote and proximate causes is applied differently in actions on fire insurance policies from the application of it in other actions. A failure sometimes to recognize this rule as standing on independent grounds, and established-to carry out the intention of the parties to contracts of insurance, has led to confusion of statement in some of the cases. The difficulty in applying the general rule in complicated cases has made the interpretation of some of the decisions doubtful; but on principle, and by the weight of authority in many well considered cases, we think it clear that, apart from the single exception above stated, the question, What is a cause which creates a liability ? is to be determined in the same way in actions on policies of fire insurance as in other actions. Scripture v. Lowell Ins. Co. 10 Cush. 356. New York & Boston Despatch Express Co. v. Traders Mechanics' *577Ins. Co. 132 Mass. 377. St. John v. American Ins. Co. 1 Kernan, 516. General Ins. Co. v. Sherwood, 14 How. 351. Insurance Co. v. Tweed, 7 Wall. 44. Waters v. Merchants' Louisville Ins. Co. 11 Pet. 213, 225. Livie v. Janson, 12 East, 648. Ionides v. Universal Ins. Co. 14 C. B. (N. S.) 259. Transatlantic Ins. Co. v. Dorsey, 56 Md. 70. United Ins. Co. v. Foote, 22 Ohio St. 340.
In the present case, the electricity was one of the forces of nature, — a passive agent working under natural laws, — whose existence was known when the insurance policies were issued. Upon the theory adopted by the jury, the fire worked through agencies in the building, the atmosphere, the metallic machinery, electricity, and other things ; and working precisely as the defendants would have expected it to work if they had thoroughly understood the situation and the laws applicable to the existing conditions, it put a great strain on the machinery and did great damage. No new cause acting from an independent source intervened. The fire was the direct and proximate cause of the damage according to the meaning of the words “ direct and proximate cause,” as interpreted by the best authorities. The instructions to the jury were full, clear, and correct, and the defendants’ requests for instructions were rightly refused.

Exceptions overruled.